Hill, J.
1. Certain grounds oí the motion for new trial complained of the conduct of the court in propounding questions to witnesses introduced in behalf of the State, on the grounds that they were argumentative, leading, and expressive of an opinion as to what had or had not been proved. Upon examination it appears that the questions propounded merely tended to elicit the truth, and were not subject to the criticisms. See Gillis v. Bowman, 132 Ga. 762 (64 S. E. 1096).
2. While the charge to the jury on the subject of the credibility of witnesses may not be an accurate statement of the law on that subject, in view of the evidence the charge as complained of furnishes no cause for reversal.
3. Voluntary manslaughter is not involved in this case, and the court did - not err in omitting to charge the law on that subject.
4. The evidence was sufficient to support the verdict, and there was no error in refusing a new trial.

Judgment affirmed.


All the Justices concur.

Indictment for murder. 'Before Judge Tarver. Dade superior court. April 14, 1917.
M. G. Smith and' Payne & Hale, for plaintiff in-error.
Clifford-Walker, attorney-general, J. M. Lang, solicitor-general, and M. C. Bennet, contra.